Filed 4/24/13 In re C.T. CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re C.T., A Person Coming Under the
Juvenile Court Law.
                                                                     B242029
THE PEOPLE,                                                          (Los Angeles County
                                                                     Super. Ct. No. JJ19703)
         Plaintiff and Respondent,

         v.

C.T.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
Catherine J. Pratt, Commissioner. Affirmed.
         Adrian K. Panton, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Respondent.
      In the underlying proceeding, the juvenile court sustained a petition charging
appellant C.T. with assault with a deadly weapon. Appellant’s court-appointed
counsel has filed an opening brief raising no issues. Following our independent
examination of the entire record pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende), we conclude that no arguable issues exist, and affirm.


                RELEVANT PROCEDURAL BACKGROUND
      On May 22, 2012, a petition was filed under Welfare and Institutions Code
section 602, charging appellant, a minor born in 1995, with assault with a deadly
weapon on Ricardo Lopez (Pen. Code, § 245, subd. (a)(1)). Accompanying the
charge was an allegation that appellant inflicted great bodily injury on Lopez (Pen.
Code, § 12022.7, subd. (a)). Following the presentation of evidence at the
adjudication hearing, the juvenile court sustained the petition’s allegations
regarding the offense charged, found the special allegation to be true, and
determined the offense to be a felony. The juvenile court declared appellant to be a
ward of the court and ordered him placed in his home on probation. This appeal
followed.


                                       FACTS
      A. Prosecution Evidence
      The prosecution’s key witnesses were Daniel T. and his uncle, Ricardo
Lopez. Daniel testified that in May 2012, he lived close to appellant, who often
gave him “dirty looks” as he went to school. At approximately 9:30 p.m. on May
18, 2012, Daniel was on his bicycle, going to visit Lopez. As Daniel neared
Lopez’s house, he passed appellant, who said, “Fuck you. I’m going to take your
bike.” Daniel stopped and used his cell phone to tell Lopez that appellant was


                                          2
“punking [him]” and “talking shit to [him].” Daniel asked Lopez to try to persuade
appellant to “stop telling [him] stuff.” Lopez arranged to meet Daniel near Lopez’s
house.
      Daniel further testified that Lopez arrived and went to talk to appellant.
Daniel, who stood some distance away, heard Lopez ask why appellant was
“messing with [his] nephew.” In response, appellant moved close to Lopez and
said, “Yes, I’m messing with him.” Appellant then pushed Lopez and punched his
face and chest. According to Daniel, appellant appeared to swing at Lopez with
the side of his fist, leading with the thumb, but he saw no weapon in appellant’s
hand. After Lopez swung once in response to appellant’s punches, Daniel said to
Lopez, “Let’s go. Let’s just go home.” As they left, Daniel saw blood dripping
from Lopez’s chin. Soon afterward, Daniel accompanied Lopez to a hospital.
      Lopez testified as follows: After Daniel told him by cell phone that
appellant was bothering him, he met Daniel on the street. Near Daniel was a
female cousin of appellant, who said, “[W]ho the fuck are you? You can’t do shit.”
Lopez walked over to appellant, who was standing near his own house. When
Lopez asked appellant why he was “bugging” Daniel, appellant replied, “Oh, what
the fuck are you going to do?” He then pushed Lopez and punched his face.
Although Lopez saw no weapon in appellant’s hands, the punch created a
laceration between two and two-and-one-half inches in length on Lopez’s chin.
Appellant also punched Lopez’s chest and shoulder, causing two one-inch
lacerations. Lopez threw one punch in self-defense, but he felt “shocked,” his chin
hurt, and his injuries made him feel weak. When Daniel said, “Let’s go,” Lopez
agreed. Shortly afterward, Lopez went to a hospital, where his lacerations were
stitched.




                                          3
      South Gate Police Department Officer Christopher Vajravukka testified that
he responded to the incident. After Vajravukka advised appellant of his rights
under Miranda v. Arizona (1966) 384 U.S. 436 (Miranda), appellant agreed to
speak with him.1 According to Vajravukka, appellant said that when Lopez
confronted him, he removed a knife from his pocket, unfolded it, and held it in his
fist while he punched Lopez. Vajravukka further testified that another officer
recovered the knife, which had a two- to three-inch blade.


      B. Defense Evidence
      Ana Mejia, appellant’s aunt, testified that on May 18, 2012, she was inside
her house when she heard her daughter and a neighbor screaming outside. Upon
leaving the house, Mejia saw appellant and Lopez grappling with each other.
Lopez then threw a punch at appellant, who punched back in self-defense. When
Mejia yelled at the combatants to halt, they stopped fighting, and appellant entered
Mejia’s house. As Lopez left the area with Daniel, Lopez told Mejia’s daughter
that he “was going to send a girlfriend to beat her up and shoot her.”




1      We note that when Vajravukka arrived at the scene, he initially interviewed
appellant in his house without advising him of his Miranda rights. According to
Vajravukka, appellant’s mother permitted him to enter the house to talk to appellant.
Vajravukka further testified that appellant was not then detained, and that his freedom
was not restricted in any way. In view of this testimony, the juvenile court found that no
violation of appellant’s Miranda rights occurred during the initial interview. (In re Eric
J. (1979) 25 Cal.3d 522, 527 [the procedural safeguards in Miranda are triggered only by
custodial interrogation]; In re Danny E. (1981) 121 Cal.App.3d 44, 50 [Miranda
warnings were not required when police officers interviewed juvenile in his own home,
as “no objective indicia of arrest or detention were apparent”].)


                                            4
                                  DISCUSSION
      After an examination of the record, appellant’s court-appointed counsel filed
an opening brief raising no issues and requesting this court to review the record
independently pursuant to Wende. In addition, counsel advised appellant of his
right to submit by supplement brief any contentions or argument he wished the
court to consider. Appellant has neither presented a brief nor identified any
potential issues. Our examination of the entire record establishes that no arguable
issues exist. (Wende, supra, 25 Cal.3d at p. 441.)


                                  DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             MANELLA, J.


We concur:



EPSTEIN, P. J.



WILLHITE, J.




                                         5